PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/287,861
Filing Date: 27 Feb 2019
Appellant(s): Steinberg et al.



__________________
Joseph Farco

For Appellant







EXAMINER’S ANSWER






This is in response to the appeal brief filed 03/08/2021.
 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Claims Appendix
The Examiner has no comment on the copy of the appealed claims contained in the Appendix to the Appellant’s brief.

(3) Summary of Claimed Subject Matter
The Examiner has no comment on the summary of claimed subject matter contained in the brief.

Status of Claims
Claims 1-2, 9-18 and 20 are rejected.

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. Claim 16 recites the limitation: “…first representative of the sound…" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.

Claims 17-20 inherit the deficiency of claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleming et al (US PAT 4057790, hereinafter Fleming). 
Regarding claim 1, Fleming discloses an audio enhancement circuit (e.g. an amplification circuit 16) for enhancing an audio signal from a source (see at least the abstract and figure 1) comprising: a decoupling circuit element (e.g. a capacitor 75) connected in series to a non-inverting input (e.g. a non-inverting input 62) of a first amplifier (e.g. a first amplifier 58) powered by a DC voltage (e.g. a battery 86), (see figure 1); a variable resistor (e.g. a variable resistor 50) configured to permit the audio signal to travel from the first amplifier (e.g. via a resistor 42) to a second amplifier (e.g. a second amplifier 32), wherein the second amplifier is coupled to a first feedback loop (e.g. a feedback loop via a capacitor 48) at its non-inverting 
Regarding claim 2, Fleming discloses the audio enhancement circuit of claim 1, further comprising a gain trimmer (e.g. a combination of limiting resistor 52 and transistor 54), (see Fleming, column 3, lines 30-40, and figure 1).
Regarding claim 9, Fleming discloses a device (e.g. a personal aid device) for enhancing audio, comprising the audio enhancement circuit of claim 1 (see the abstract and figure 1).
Regarding claim 10, Fleming discloses the device for enhancing audio of claim 9, further comprising an adjustment mechanism to adjust audio provided to the audio enhancement circuit (e.g. the variable resistor 50 of the modulator 16 permits adjustment of the modulating frequency of the transmitter), (see Fleming, column 9, lines 44-53, and figure 1).
Regarding claim 11, Fleming discloses the device for enhancing audio of claim 9, further comprising a transmitter coupled to an audio receiver (e.g. see the abstract, also figures 1 and 2).
Regarding claim 12, Fleming discloses the device for enhancing audio of claim 9, further comprising a transmitter coupled to an audio receiver (e.g. see the abstract, also figures 1 and 2).

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stasior et al (US PUB 20170068513, hereinafter Stasior).
Regarding claim 13, Stasior discloses a method of audio enhancement (e.g. using a multifunctional electronic device 200), (see at least the abstract and figure 2A), the method comprising the steps of: transmitting audio signals (e.g. via an audio circuitry 210) to an enhancement circuit (e.g. a CPU 204); transmitting enhanced audio signals to a user (e.g. via a speaker 211), (see figure 2A); and maintaining substantially zero latency between audio signal transmission and enhanced audio signal transmission (the CPU performs the audio .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stasior in view of Fleming et al (US PAT 4057790).
Regarding claim 14, Stasior discloses the method of claim 13, wherein the substantially zero latency is maintained using a plurality of amplifiers (e.g. plurality of amplifiers within an RF circuitry 208), (see Stasior, [0065] and figure 2A). Stasior does not explicitly disclose:  
wherein at least one of the plurality of amplifiers is powered by the DC power source and at least one of the plurality of amplifiers receives the audio signals via its non-inverting input.
However, Fleming in the same field of endeavor teaches an audio enhancement method involving using a plurality of amplifiers (e.g. amplifiers 32 and 58), (see figure 1), wherein at least one of the plurality of amplifiers (e.g. amplifier 58) is powered by a DC power source one of the plurality of amplifiers (e.g. amplifier 32) receives the audio signals via its non-inverting input (e.g. at non-inverting input 36), (see Fleming, column 2 line 40 to column 3 line 29, and figure 1). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate at least one amplifier having the audio signal connected at its non-inverting input as taught by Fleming in the teachings of Stasior so as to further improve the positive gain of the system, and thereby further improving the listening pleasure of the user.
Regarding claim 15, Stasior as modified by Fleming discloses the method of claim 13, wherein the substantially zero latency is maintained using a variable resistor (e.g. a variable resistor 50) by which the audio signals travel from the first amplifier (amplifier 58) to a second amplifier (amplifier 32), wherein the second amplifier is coupled to a feedback loop (e.g. a feedback loop via a capacitor 48), (see Fleming, figure 1).
Claim 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al (US PAT 4057790) in view of Richard (US PAT 4617536).
Regarding claim 16, Fleming discloses an audio enhancement system (see at least the abstract and figure 1), comprising: an audio enhancement circuit (e.g. an audio enhancement circuit 16), the enhancement circuit comprising: a DC power source (e.g. a battery 86), and a plurality of amplifiers (e.g. plurality of amplifiers 58, 32), wherein at least one of the plurality of amplifiers (e.g. amplifier 58) is powered by the DC power source (see figure 1), and at least one of the plurality of amplifiers (e.g. an amplifier 32) receives a first signal representative of the sound via a variable resistor (e.g. via a variable resistor 50), and a second signal representative of the sound via a feedback loop (e.g. a feedback loop via a capacitor 48) coupled at its non-inverting input (e.g. non-inverting input 36), (see Fleming, column 2 line 40 to column 3 line 29, and figure 1).
Fleming does not explicitly disclose a microphone coupled to the audio enhancement circuit. 
However, Richard in the same field of endeavor discloses an audio enhancement system (see at least the abstract and figure 1), comprising: a microphone (e.g. a microphone 28); and an audio enhancement circuit (e.g. an amplitude modulation circuitry) coupled to the microphone (see Richard, column 6 line 10 to column 7 line 10, also figures 1 and 2). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a microphone coupled to the audio enhancement circuit as taught by Richard in the teachings of Fleming in order to enable effective processing of voice, speech or other environmental sound signals around the system, and thereby further improving the overall efficiency of the system.  
Regarding claim 17, Fleming as modified by Richard discloses the audio enhancement system of claim 16, wherein the system has at least three amplifiers (e.g. five amplifiers), (see Richard, figure 2).
Regarding claim 18, Fleming as modified by Richard discloses the audio enhancement system of claim 17, wherein the feedback loop includes at least one of the plurality of amplifiers (e.g. amplifier 32), (see Fleming, figure 1).
Regarding claim 20, Fleming as modified by Richard discloses the audio enhancement system of claim 16, wherein the enhancement circuit is coupled to one or both of the microphone and transmitter via electrical (e.g. via electrical wire connection) or wireless connections (see Richard, figure 2).

Withdrawn Rejections
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
A. REJECTION UNDER 35 U.S.C. § 112(B)
The rejection of Claims 13-15 under this title has been withdrawn in view of Appellant’s argument.

(2) Response to Argument
V. ARGUMENT
Appellant’s Argument 
B. THE TERM “AUDIO” PROVIDES ANTECEDENT BASIS FOR THE TERM “THE SOUND”
The OA notes an antecedent basis issue with respect to Claims 16-20 based on Claim 16’s reference to “the sound” in lines 8-9. OA at p. 3, j 3. However, Claim 16 recites, “An audio enhancement system....” The PTAB has held that, “[inherent components of recited elements have antecedent basis in the recitation of the elements themselves.” M.P.E.P. § 2173.05(e); see Bose Corp. v. JBL, Inc. 274 F.3d 1354, 1359 (Fed. Cir. 2001) (prior recitation of “ellipse” provides antecedent basis for “an ellipse having a major diameter.”).
“Audio” inherently includes “sound” since the term “audio” is defined as “of, relating to, or employed in the transmission, reception, or reproduction of sound.” See Attachment “B”.
(Dictionary.com (https://www.dictionary.corn/browse/andio?s:::t), last visited March 5, 2021); see also Attachment “C” (Excerpts from Stephane, Mallat. “Compression,” A Wavelet Tour of Signal Processing - The Sparse Way, p. 482 (3d Ed. 2009)) (“Audio signals include speech but also music and all types of sounds.”) Therefore, the term “sound” is inherent in the term “audio” already recited in Claim 16. Because there is no indefiniteness rejection with respect to the recitation of “the sound,” the OA rejection to Claim 16 based on indefiniteness should be reversed. Because Claims 17-20 depend from, and incorporate each and every limitation of, Claim 16, the indefiniteness rejection to these claims should be reversed for the same reasons as Claim 16.
Examiner’s Answer
In response to the above, the examiner respectfully disagree with the appellant, and submit that the term ‘audio’ does not provide antecedent basis for the term ‘the sound’ in claim 16 because sound and audio do not exactly mean the same thing in the field of ‘audio signal processing’, and as such they cannot be used interchangeably in a patent claim to avoid difference between sound and audio is their form of energy. Sound is mechanical wave energy (longitudinal sound waves) that propagate through a medium causing variations in pressure within the medium. Audio, on the other hand is made of electrical energy (analog or digital signals) that represent sound electrically. In other word, audio is an electrically processed sound that comes from a recording, transmission or an electronic device. For example, the ‘barking’ of a dog cannot be regarded as an audio, but rather a sound in signal processing field. More so, the examiner noticed that claim 16 does not even recite ‘an audio’ per se, but rather ‘an audio enhancement system’ in the preamble. There is no recitation of ‘an audio’ that is being enhanced by the system, and as such, replacing ‘the sound’ with ‘the audio’ in the claim would have been similarly rejected for lack of antecedent 

Appellant’s Argument 
C. FLEMING LACKS THE RECITED “DECOUPLING CIRCUIT ELEMENT” OF CLAIM 1.
The OA asserts that the capacitor 75 in Fleming is the recited “decoupling circuit element,” however, capacitor 75 in Fleming is not being used to decouple anything in the Fleming circuitry.


    PNG
    media_image2.png
    584
    665
    media_image2.png
    Greyscale

Fleming, excerpt of Figure 1 (annotation supplied). Fleming discloses the following: The amplifier 58 has a positive supply lead 80 which is connected to a positive bus 82. A switch 84 is provided, constituting manual control means for enabling actuation of the oscillator and having one terminal connected to the battery 86 as shown. When switch 84 is closed, capacitor 75 couples a single positive pulse into the non-inverting amplifier input 62. This insures that the pulse generator 18 always produces its first pulse the very instant that switch 84 is closed. The positive bus 82 also supplies voltage to the transistor oscillator 14 when the switch is closed.
Fleming, Col. 4, ll. 15-23. To qualify as a decoupling circuit element, the capacitor 75 necessarily must separate one part of an electrical network from another. See Attachment “D”. (“Decoupling capacitors are used for isolating or decoupling two different circuits or a local 
Examiner’s Answer
In response to the above, the examiner respectfully disagree with the appellant and submits that Fleming teaches all the limitations of claim 1 as set forth in the rejection of claim 1 in the last Office Action, dated 08/03/2020. With regards to the appellant’s argument that Fleming does not teach a decoupling element, and that the capacitor 75 cannot be regarded as a decoupling element simply because the capacitor is not performing a decoupling function in the Fleming, figure 1. However, it is noted that the features upon which appellant relies (i.e., performance of decoupling operation) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, the capacitor 75 in Flaming, figure 1 is equivalent to the claimed ‘decoupling element’ of claim 1 because it is well known in the art that a capacitor do function as a decoupling element. This is expressly admitted in the original disclosure of the present application in multiple places. For instance, paragraphs [0039], [0043] and figures 7A-7B, capacitor 104 and capacitor 126 are both designated as decoupling elements. In other words, the claimed ‘decoupling element’ in the appealed claim 1 could be a capacitor in accordance with the specification. More so, the appellant mischaracterizes other inherent function of the capacitor 75 in Fleming, figure 1 by asserting that the capacitor is not performing a decoupling function. In actual sense, capacitor 75 is decoupling other circuit elements that are connected to the switch 85 by blocking DC signal during the switching operation. The instant the switch 84 is closed, capacitor 75 supplies instantaneous or transient current to the non-inverting input 62 of the amplifier 58 so as to ensure that pulse generator circuit 18 always produces its first pulse the very instant the switch 84 is closed. Once the switch is fully closed, the DC supply from the battery 86 will start to flow through the switch to the non-inverting input 62 of amplifier 58 via the other circuit elements that were previously decoupled or blocked by the capacitor 75. Any person skilled in the art would understand that this is the basic and inherent operation of a capacitor connected between a switch and solid state components such as an amplifier. A supporting non-Patent Literature (NPL) document with detail explanation of the inherent function of a capacitor connected to a switching path is herein attached to this action, and it can also be found at: https://en.wikipedia.org/wiki/Decoupling_capacitor. 
Please see the sub-section tilted: “Switching subcircuits” which is also copied herein below.
“Switching subcircuits” 
In a subcircuit, switching will change the load current drawn from the source. Typical power supply lines show inherent inductance, which results in a slower response to change in current. The supply voltage will drop across these parasitic inductances for as long as the switching event occurs. This transient voltage drop would be seen by other loads as well if the inductance between two loads is much lower compared to the inductance between the loads and the output of the power supply. To decouple other subcircuits from the effect of the sudden current demand, a decoupling capacitor can be placed in parallel with the subcircuit, across its supply voltage lines. When switching occurs in the subcircuit, the capacitor supplies the transient current. Ideally, by the time the capacitor runs out of charge, the switching event has finished, so that the load can draw full current at normal voltage from the power supply and the capacitor can recharge. The best way to reduce switching noise is to design a PCB as a giant capacitor by sandwiching the power and ground planes across a dielectric material. Sometimes parallel combinations of capacitors are used to improve response. This is because real capacitors have parasitic inductance, which distorts the capacitor's behavior at higher frequencies. 
Transient load decoupling
Transient load decoupling as described above is needed when there is a large load that gets switched quickly. The parasitic inductance in every (decoupling) capacitor may limit the suitable capacity and influence appropriate type if switching occurs very fast. Logic circuits tend to do sudden switching (an ideal logic circuit would switch from low voltage to high voltage instantaneously, with no middle voltage ever observable). So logic circuit boards often have a decoupling capacitor close to each logic IC connected from each power supply connection to a nearby ground. These capacitors decouple every IC from every other IC in terms of supply voltage dips. These capacitors are often placed at each power source as well as at each analog component in order to ensure that the supplies are as steady as possible. Otherwise, an analog component with poor power supply rejection ratio (PSRR) will copy fluctuations in the power supply onto its output. In these applications, the decoupling capacitors are often called bypass capacitors to indicate that they provide an alternate path for high-frequency signals that would otherwise cause the normally steady supply voltage to change. Those components that require quick injections of current can bypass the power supply by receiving the current from the nearby capacitor. Hence, the slower power supply connection is used to charge these capacitors, and the capacitors actually provide the large quantities of high-availability current.
Therefore, in view of the above response, the examiner submits that contrary to the appellant’s assertions, the prior art references of Fleming in view of Wilson discloses all the limitations of claim 1.

Appellant’s Argument 
D. STASIOR DOES NOT ENHANCE THE AUDIO PROVIDED BY THE SOURCE NOR DOES IT ACHIEVE LATENCY AT SUBSTANTIALLY ZERO.
1. Stasior Does Not Disclose Actual Achievement Of Zero Latency And Does Not Enhance The Audio Input From The User.
The OA already admitted that “Applicant’s arguments, see pages 7-12, filed 06/22/2020, with respect to the rejection(s) of claim(s) 1,13, and 16 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.” OA at pp. 2-3 (emphasis added). Stasior would be distinguished from Claim 13 for at least the same reasons that the OA admitted were persuasive and considered against the Wilson reference, namely, Stasior deals with digital rather than audio latency, which is the latency of concern in Claim 13. Additionally, the OA asserts that Stasior anticipates Claim 13, but Stasior fails to teach that the audio from the user received at microphone 213 is enhanced by the alleged audio enhancement circuit 204. This is because Stasior does not disclose any systems that enhance the audio from the user into the circuit. Rather, Stasior is directed to a completely different application: using different memory storage techniques to allow a digital assistant in a mobile device to quickly translate a user’s verbal cues from the microphone and generate an appropriate digital response. See Stasior, [0066], [0093]-[0095]. There is no teaching that Stasior enhances the user’s verbal cues using circuit 204. Instead, Stasior’s digital assistant generates new audio through the digital assistant in response to the incoming audio from the user. Id at [0097]; [0257]. Furthermore, Stasior does not even achieve “zero latency” per se, but instead discloses that its digital assistant can “achieve what including speech inputs that were captured before or during the user input requesting to launch a digital assistant session—to the digital assistant once it has been launched.” Id at [0263]. Thus, even when Stasior discloses “zero latency,” it is merely a perception of zero latency to the user and not actually zero latency in terms of time, which Stasior admits is on the order of 100-900 milliseconds. See id. at [0257]. Applicants have already provided evidence that this order of latency is typical for digital audio latency. See, e.g., Wang, Yonghao, “Latency Measurements of Audio Sigma Delta Analogue to Digital and Digital to Analogue Converts,” Audio Engineering Society, AES 131st Convention e-Brief, October 20-23, 2011 (New York, NY) (provided as Non-patent Literature in June 2020 Information Disclosure Statement). Therefore, Stasior cannot teach, disclose, or suggest each and every limitation of Claim 13. Because Claims 14-15 depend from, and incorporate each and every limitation of, Claim 13, these claims are allowable over Stasior for at least the same reasons as Claim 13. Therefore, the rejection to these claims should be reversed as well.
Examiner’s Answer
In response to the above, the examiner respectfully disagrees with the appellant’s and submits that Stasior discloses the invention of claim 13 as rejected in the last Office Action, dated 08/03/2020. As an initial matter, the appellant’s assertion that “there is no teaching that Stasior enhances the user’s verbal cues using circuit 204. Instead, Stasior’s digital assistant generates new audio through the digital assistant in response to the incoming audio from the user” is unfounded. The circuit 204 is a CPU (Computer or Central Processing Unit), and it controls the operation of Audio Circuitry 210 to obtain an improved or enhanced audio output at speaker 211. Thus, it is not clear how the appellant arrive at the conclusion and asserting that Stasior does not disclose any systems that enhance the audio from the user into the circuit, even though the appellant admitted that the Stasior is directed to a techniques to allow a digital quickly translate a user’s verbal cues from the microphone (microphone 213) and generate (e.g. via a speaker 211) an appropriate digital response. The connection of Audio Circuitry 210 to the CPU 204 via a two-way signal path 203 establishes the fact that the CPU controls the operation of the Circuitry 210 to obtain an improved or enhanced audio output as shown in Stasior, figure 2A. Therefore, contrary to the appellant assertion, the CPU 204 do enhance audio output of speaker 211 of the Audio Circuitry 210. 
With regards to the “Zero Latency”, the appellant asserted that the disclosed zero latency taught by Stasior is directed to a completely different application, and not to an audio enhancement transmission. The examiner respectfully disagree with the appellant, and submits that the ‘zero latency’ of Stasior applies to the totally of operations performed by the system, and not only to the digital assistance provision aspect. For instance, the disclosed zero latency is applicable to the processing of the user’s verbal cues from the microphone by the CPU 204 and the generation of an audio output via the speaker 211 as explained above. The appellant further alleges that the zero latency disclosed by Stasior is merely a perception of zero latency to the user and not actually zero latency in terms of time, which Stasior admits is on the order of 100-900 milliseconds. However, the appellant’s claim 13 does not explicitly recite that the substantially zero latency is in terms of time, and no specific range is recited in the claim. Thus, it appears that the appellant is arguing limitations that are not claimed. It is noted that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, in view of the above response, the examiner submits that contrary to the appellant’s assertions, the prior art reference of Stasior discloses all the limitations of claim 13.

Appellant’s Argument 
2. There Is No Teaching, Suggestion, Or Motivation To Modify Stasior In View Of Fleming
The only rationale provided by the OA for modifying Stasior with the amplifiers of Fleming is to “improve positive gain of the system, and thereby further improving the listening pleasure of the rejection to Claims 14 and 15 based on the alleged combination between Stasior and Fleming on the basis of improved “listening pleasure,” should be reversed because the OA failed to present a rational basis with evidence in the record 
Examiner’s Answer
In response to the above, the examiner respectfully disagrees with the appellant’s and submits that Stasior in view of Fleming discloses the invention of claims 14 and 15 as rejected in the last Office Action, dated 08/03/2020. As explained in the examiner’s response to the appellant’s argument for claim 13, Stasior is clearly concerned with generating an audio output via the speaker 211 from Audio Circuitry 210, but Stasior is silent about amplification of the said audio output. Thus it is appropriate to apply Fleming that teaches an audio amplifier circuit, so as to amplifier the output of the Audio Circuitry 210, and thereby further improving the listener’s experience. Furthermore, in response to appellant’s argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, any person having an ordinary skill the art would recognize that it is always desirable to amplify an audio output signal, using an amplifier in such a way as to further improve the listener’s experience.

Appellant’s Argument 
E. MODIFYING FLEMING WITH RICHARD IS ANTITHETICAL TO FLEMING’S AND RICHARD’S DISLCOSURES.
1. Claim 16 Is Not Obvious Over Fleming In View Of Richard
The OA resorts to hindsight in asserting that Richard can be used to modify Fleming in a way that teaches each and every limitation of Claim 16. First, the OA asserts that the proposed modification would “enable effective processing of voice, speech or other environmental sound 
Richard, Col. 4,11. 44-46; Fig. ID. As illustrated, the modulated signal 16 has a minimum peak-peak signal at point 18, which Richard discloses as “substantially equal to the quiescent peak-to-peak magnitude of the carrier signal 12.” Richard achieves the modulation signal 16 in Figure 1D by using an acoustical signal 2 from the transducer means (e.g., the microphone 28) and applying to it several different amplifications along with the carrier signal 12 disclosed in the specification so that the peak-to-peak values of the modulated signal 16 are between the quiescent peak-to-peak magnitude of the carrier signal 12 and a maximum peak-to-peak value of the modulation 16. See Richard, Col. 6, In. 35 - Col. 10, In. 24. In contrast, Fleming’s modulation scheme utilizes pulses to help determine the proper modulating frequency to be 
Examiner’s Answer
In response to the above, the examiner respectfully disagrees with the appellant’s and submits that the combination of Fleming and Richard discloses the invention of claims 16 and 17-18 as rejected in the last Office Action, dated 08/03/2020. Firstly, in response to the appellant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present invention, the examiner submits that incorporating a microphone will not change the principle of operation of the Fleming system as alleged by the appellant, but would rather enable the system to serve other suitable purposes when so desired, such as for useful audio or speech input and processing. With respect to the appellant’s argument about the difference in modulation scheme between Fleming and Richard, the 

Appellant’s Argument 
2. The Obviousness Rejection To Claims 17-18 And 20 Is Completely Without Basis
With respect to Claim 17, the OA asserts that there are five amplifiers in Richard that could be used in Fleming. See OA at 8. The OA provides no basis or rationale for why such a modification or combination would be obvious to a person of ordinary skill in the art. For at least that reason, the rejection to Claim 17 should be reversed in addition to the reasons provided supra. See Ex parte Kharazi. Appeal No. 2001-000772, Ser. No. 09/052,429 (Sept. 30, 2002) (no rationale basis for modification being proposed); Ex parte Kawanabe. Appeal No. 1998-1937, Ser. No. 08/518,509 (Jan. 30, 2001) (same). Moreover, Fleming’s amplifiers are specifically provided for giving modulation to the Hartley oscillator 14 depicted in its Figure 1, and the OA does not specify where, if anywhere, the additional amplifiers in Richard would go in the circuit of Fleming. Cf. Fleming, Col. 2,11. 57-61. This same lack of rationale or basis can be found in the OA’s rejection of Claims 18 and 20. See OA at 8. Moreover, Fleming expressly heralds its particular system design, as using “[r]eadily available components ... thus keeping the cost as low as possible.” Fleming, Col. 10, 11. 22-24. The OA’s speculative incorporation of additional components from Richard into Fleming contradicts the disclosures of Fleming to the skilled artisan.
For these additional reasons, the OA’s obviousness rejection to Claims 17-18 and 20 should be reversed.
Examiner’s Answer
In response to the above, the examiner respectfully disagrees with the appellant’s and submits that the combination of Fleming and Richard discloses the invention of claims 17-18 and 20 as rejected in the last Office Action, dated 08/03/2020. The appellant’s argument appears to be that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present situation, incorporating addition amplifier(s) into the circuitry of Fleming would be obvious so as to further increase amplification of the audio output if such is desired. More so, it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). This implies that having additional amplifiers in Fleming based on the teachings of Richard would be obvious so as to further boost the audio output as desired.    

Conclusion
In view of the above examiner’s response to the appellant’s arguments, the examiner submits that the rejections of all claims as set forth in the last Non-Final Office Action, dated 08/03/2020 should be sustained.

Respectfully submitted,
/OYESOLA C OJO/Primary Examiner, Art Unit 2654                                                                                                                                                                                                        

Conferees:

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654                                                                                                                                                                                                        
/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.